Exhibit 10.243

AGREEMENT

This Agreement (the “Agreement”), dated the 27th day of April, 2007, by and
between Pharmaceutical Product Development, Inc., a North Carolina corporation
(“PPD”), and Linda Baddour (“Employee”).

WHEREAS, PPD and Employee are parties to that certain Employment Agreement dated
May 16, 2002 (the “Employment Agreement”); and

WHEREAS, Employee has resigned her employment with PPD and, in connection
therewith, the parties desire to enter into this Agreement upon the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
considerations contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

1. Termination of Employment Agreement. The Employment Agreement shall be deemed
terminated as of the close of business on May 31, 2007 (the “Termination Date”).
Subject to compliance with the Employment Agreement and this Agreement, the
Employment Agreement shall remain in full force and effect from the date hereof
through the Termination Date, and PPD will continue to pay for and provide to
Employee the salary and benefits under Article 3 of the Employment Agreement
through the Termination Date.

2. Consulting Services. Employee agrees to be available to consult with PPD upon
reasonable request for a period of six months after the Termination Date. In
consideration for providing these consulting services, PPD will continue to pay
Employee her base salary and benefits in effect on the Termination Date,
beginning on the day immediately following the Termination Date and continuing
until the earlier of November 30, 2007 or the date on which Employee becomes
employed full-time elsewhere. If Employee becomes employed full-time prior to
November 30, 2007, Employee shall promptly notify the Company thereof in
writing.

3. Rights and Obligations. From and after the Termination Date, neither party
hereto shall have any rights or obligations under the Employment Agreement,
except that the Company shall pay Employee for any remaining accrued and unused
vacation time as of the Termination Date. Employee acknowledges and agrees that
the Proprietary Information and Inventions Agreement dated May 15, 2002 executed
by Employee shall not be affected by the termination of the Employment Agreement
and shall continue in full force and effect in accordance with the terms
thereof. Notwithstanding anything to foregoing herein contained, in the event
Employee becomes full-time employed elsewhere, all compensation and benefits
payable under the Employment Agreement, including Article 3 thereof, and the
payments under Section 2 of this Agreement shall terminate as of the initial
date of such employment.



--------------------------------------------------------------------------------

4. Miscellaneous.

a. This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and except as set forth herein supersedes
all prior agreements, written or oral, with respect to that subject matter, and
may not be altered or amended except by writing signed by the parties.

b. The Company and Employee agree that they shall make no negative or
disparaging statements regarding the other or their affiliates.

c. This Agreement shall be governed by the laws of State of North Carolina.

d. This Agreement shall inure to the benefit of and be binding upon the PPD,
Employee and their respective heirs, successors, assigns and personal
representatives.

e. The parties agree that any dispute under this Agreement or the Employment
Agreement shall be submitted to arbitration pursuant to Section 6.8 of the
Employment Agreement.

f. Any notices required or permitted to be given under this Agreement shall be
given in accordance with Section 6.9 of the Employment Agreement.

g. This Agreement may be executed in multiple counterparts, each of which shall
be deemed an original and all of which taken together shall constitute one and
the same agreement.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first hereinabove set forth.

 

PHARMACEUTICAL PRODUCT DEVELOPMENT, INC.

By:

 

/s/ Fredric N. Eshelman

Name:

 

Fredric N. Eshelman

Title:

 

Chief Executive Officer

 

/s/ Linda Baddour

 

Linda Baddour